DETAILED ACTION
This action is a response to a remarks filed on 6/25/21 in which claims 1-19 and 23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (WO 2016/132429), herein Oishi and Blevins et al. (Pub. No.: 2014/0249653), herein Blevins.

As to claim 1, Oishi teaches a  control apparatus comprising: 
a control module configured to determine a control value to be supplied to a node in a communication network so as to achieve a setpoint of Quality of Service (QoS) performance required by a traffic flow transferred through the communication network, the control value causing the node to adjust allocation of network resources to the traffic flow (Oishi abstract control server has a fifth function that, in the case where the total communication quality of the existing path does not satisfy the predetermined conditions based on the requested communication quality, sets (determine control value) the relay nodes and the base stations serving as the additional path candidates so that an additional path candidate with which the estimated total communication quality satisfies the predetermined conditions based on the requested communication quality is added to the existing path.); 
a monitoring module configured to monitor a traffic-related parameter regarding the traffic flow (Oishi abstract the control server has: a first function for measuring the total communication quality of an existing path set between the connected apparatus and the user terminal);
trend in changes in the traffic-related parameter (Oishi abstract  A packet arrival rate is ensured for a communication section including a wireless section and a wired section when a change occurs in communication quality of the wireless section in which the communication quality significantly changes)

	Oishi does not teach
a memory
at least one processor coupled to the memory and configured to execute a plurality of modules, wherein the plurality of modules comprises
an acquisition module configured to acquire a control delay between the control apparatus and the node
a correction module configured to correct the control value based on the control delay and on a trend in changes
However Blevins does teach

a memory (Blevins [0052] As illustrated in FIG. 1, the controller 11 includes a processor 77 that implements or oversees one or more process control routines (or any module, block, or sub-routine thereof) stored in a memory 78); and
 at least one processor coupled to the memory and configured to execute a plurality of modules, wherein the plurality of modules comprises (Blevins [0052] As illustrated in FIG. 1, the controller 11 includes a processor 77 that implements or oversees one or more process control routines (or any module, block, or sub-routine thereof) stored in a memory 78): 
an acquisition module configured to acquire a control delay between the control apparatus and the node (Blevins [0109] FIG. 7 illustrates a process control system 700 that includes a controller 701 coupled to a process 702 (node) having a significant time delay or dead time); and
(Blevins [0018] a correction unit that produces a correction signal) based on the control delay and on a trend in changes (Blevins [0109] FIG. 5. Thus, in this case, the residual calculation (correction) is based on the difference between a predicted measurement value (trend) with dead time and the transmitted measurement value [0021] the process model may include a delay unit for modeling a process with dead time to produce the initial process variable estimate or may not have a delay unit that accounts for process dead time and thus may operate to model a process without significant dead time (control delay)) 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oishi with Blevins, because Blevins [0083] teaches us a Kalman filter type of observer is typically used to control a process when the process is characterized by substantial process or measurement noise, as the Kalman filter can be used to reduce the impact of process or measurement noise on a control application.

As to claim 12, Oishi method performed by a control apparatus, comprising:  5PRELIMINARY AMENDMENTAttorney Docket No.: Q249 136 
Appln. No.: Entry into National Stage of PCT/JP2017/045068 determining a control value to be supplied to a node in a communication network so as to achieve a setpoint of Quality of Service (QoS) performance required by a traffic flow transferred through the communication network, the control value causing the node to adjust allocation of network resources to the traffic flow (Oishi abstract control server has a fifth function that, in the case where the total communication quality of the existing path does not satisfy the predetermined conditions based on the requested communication quality, sets (determine control value) the relay nodes and the base stations serving as the additional path candidates so that an additional path candidate with which the estimated total communication quality satisfies the predetermined conditions based on the requested communication quality is added to the existing path.); 
 
(Oishi abstract the control server has: a first function for measuring the total communication quality of an existing path set between the connected apparatus and the user terminal);

 

trend in changes in the traffic-related parameter parameter (Oishi abstract  A packet arrival rate is ensured for a communication section including a wireless section and a wired section when a change occurs in communication quality of the wireless section in which the communication quality significantly changes)
  	Oishi does not teach
acquiring a control delay between the control apparatus and the node; and 
correcting the control value based on the control delay and on a trend in changes 

	However Blevins does teach
acquiring a control delay between the control apparatus and the node (Blevins [0109] FIG. 7 illustrates a process control system 700 that includes a controller 701 coupled to a process 702 (node) having a significant time delay or dead time); and 
correcting the control value based on the control delay and on a trend in changes (Blevins [0109] FIG. 5. Thus, in this case, the residual calculation (correction) is based on the difference between a predicted measurement value (trend) with dead time and the transmitted measurement value [0021] the process model may include a delay unit for modeling a process with dead time to produce the initial process variable estimate or may not have a delay unit that accounts for process dead time and thus may operate to model a process without significant dead time (control delay))

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oishi with Blevins for the same reason stated in claim 1.
As to claim 23, Oishi teaches 

determining a control value to be supplied to a node in a communication network so as to achieve a setpoint of Quality of Service (QoS) performance required by a traffic flow transferred through the communication network, the control value causing the node to adjust allocation of network resources to the traffic flow (Oishi abstract control server has a fifth function that, in the case where the total communication quality of the existing path does not satisfy the predetermined conditions based on the requested communication quality, sets (determine control value) the relay nodes and the base stations serving as the additional path candidates so that an additional path candidate with which the estimated total communication quality satisfies the predetermined conditions based on the requested communication quality is added to the existing path.); 

monitoring a traffic-related parameter regarding the traffic flow (Oishi abstract the control server has: a first function for measuring the total communication quality of an existing path set between the connected apparatus and the user terminal); 
trend in changes in the traffic-related parameter (Oishi abstract  A packet arrival rate is ensured for a communication section including a wireless section and a wired section when a change occurs in communication quality of the wireless section in which the communication quality significantly changes)
Oishi does not teach
a non-transitory computer readable medium storing a program for causing a computer to perform a method performed by a control apparatus, the method comprising
acquiring a control delay between the control apparatus and the node


However Blevins does teach
a non-transitory computer readable medium storing a program for causing a computer to perform a method performed by a control apparatus, the method comprising (Blevins [0052] As illustrated in FIG. 1, the controller 11 includes a processor 77 that implements or oversees one or more process control routines (or any module, block, or sub-routine thereof) stored in a memory 78);: 

acquiring a control delay between the control apparatus and the node (Blevins [0109] FIG. 7 illustrates a process control system 700 that includes a controller 701 coupled to a process 702 (node) having a significant time delay or dead time);; and 
correcting the control value based on the control delay and on a trend in changes (Blevins [0109] FIG. 5. Thus, in this case, the residual calculation (correction) is based on the difference between a predicted measurement value (trend) with dead time and the transmitted measurement value [0021] the process model may include a delay unit for modeling a process with dead time to produce the initial process variable estimate or may not have a delay unit that accounts for process dead time and thus may operate to model a process without significant dead time (control delay))
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oishi with Blevins for the same reason stated in claim 1.

As to claim 2, the combination of Oishi and Blevins teach the control apparatus according to Claim 1, wherein the correction module is configured to correct the control value in such a manner that the control value is consistent 3PRELIMINARY AMENDMENTAttorney Docket No.: Q249 136 Appln. No.: Entry into National Stage of PCT/JP2017/045068with an estimated value of the traffic-related parameter at a point in time in the future when the node operates in accordance with the control value (Blevins [0018] The predictor may include a process model that produces an initial process variable estimate, a correction unit that produces a correction signal, and a combiner that combines the correction signal with the initial process variable estimate to produce a process variable estimate to be provided to a controller input of the controller for use in process control).

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oishi with Blevins for the same reason stated in claim 1.

	Claim 13 is rejected for the same reasons stated in claim 2.




As to claim 3, the combination of Oishi and Blevins teach the control apparatus according to Claim 1, wherein the correction module comprises: a first correction module configured to generate a first corrected control value by correcting the control value based on a latest value of the traffic-related parameter (Blevins [0108] [provides the value of this most recently received and stored process variable value Z.sub.j to the input of the summer 418 during each execution cycle of the observer 604, for use in producing the residual); and 
a second correction module configured to generate a second corrected control value by correcting the first corrected control value based on the control delay (Blevins [0109] Thus, in this case, the residual calculation in the Kalman filter 704 is based on the difference between a predicted measurement value with dead time and the transmitted measurement value)


	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oishi with Blevins for the same reason stated in claim 1.

	Claim 14 is rejected for the same reasons stated in claim 3.


As to claim 4, the combination of Oishi and Blevins teach the control apparatus according to claim 3, wherein the second corrected control value is consistent with an estimated value of the traffic-related parameter at a point in time in the future when the node operates in accordance with the control value (Blevins [0018] The predictor may include a process model that produces an initial process variable estimate, a correction unit that produces a correction signal, and a combiner that combines the correction signal with the initial process variable estimate to produce a process variable estimate to be provided to a controller input of the controller for use in process control)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oishi with Blevins for the same reason stated in claim 1.

	Claim 15 is rejected for the same reasons stated in claim 4.





As to claim 5, the combination of Oishi and Blevins teach the control apparatus according to Claim 3, wherein the acquisition module is configured to monitor a change in the control delay, and the correction module is configured to generate the second corrected control value while taking into account the change in the control delay (Blevins [0018] The predictor may also include an interface that sets a flag or other marker that indicates the receipt of a new value of the slow, intermittently received or otherwise non-periodic process measurement signal, such as a process variable measurement communicated from a field device, like a sensor or a transmitter. When the new value flag is set, the predictor may calculate a new gain value, such as a new Kalman gain value, and/or a new residual value)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oishi with Blevins for the same reason stated in claim 1.

	Claim 16 is rejected for the same reasons stated in claim 5.


As to claim 6, the combination of Oishi and Blevins teach the control apparatus according to Claim 1 , wherein the traffic-related parameter is a parameter that affects the determination of the control value for achieving the setpoint (Oishi abstract based on requested communication quality requested by the user terminal sets the relay nodes and the base stations serving as the additional path candidates so that an additional path candidate with which the estimated total communication quality satisfies the predetermined conditions based on the requested communication quality is added to the existing path (measured quality affects determination of the control value and Belvins [0121] the setpoint value provided to the controller)

Claim 17 is rejected for the same reasons stated in claim 6.


As to claim 7, the combination of Oishi and Blevins teach control apparatus according to Claim 1, wherein the traffic-related parameter relates to at least one of a data size per communication event, a data rate of a communication event, and an interval between communications in the communication event (Oishi abstract A packet arrival rate is ensured for a communication section including a wireless section and a wired section when a change occurs in communication quality of the wireless section in which the communication quality significantly changes)

Claim 18 is rejected for the same reasons stated in claim 7.

As to claim 8, the combination of Oishi and Blevins teach control apparatus according to Claim 1 , wherein the setpoint is end-to-end latency between a sender end node and a receiver end node of the traffic flow, target throughput of the traffic flow, or an acceptable delay for the communication network (Oishi abstract A packet arrival rate (latency between sender and receiver) is ensured for a communication section including a wireless section and a wired section when a change occurs in communication quality of the wireless section in which the communication quality significantly changes)

Claim 19 is rejected for the same reasons stated in claim 8.

As to claim 9, the combination of Oishi and Blevins teach control apparatus according to Claim 1 , wherein the control value is guaranteed Quality of service (QoS) for the traffic flow (Oishi abstract A packet arrival rate (QoS) is ensured (guaranteed) for a communication section including a wireless section and a wired section when a change occurs in communication quality of the wireless section in which the communication quality significantly changes)


As to claim 10, the combination of Oishi and Blevins teach control apparatus according to Claim 9, wherein the guaranteed Quality of service (QoS) includes at least one of a priority, a guaranteed delay, and a guaranteed bit rate (Oishi abstract A packet arrival rate (QoS) is ensured (guaranteed) for a communication section including a wireless section and a wired section when a change occurs in communication quality of the wireless section in which the communication quality significantly changes)


As to claim 11, the combination of Oishi and Blevins teach control apparatus according to Claim 1, wherein the node includes at least one of a radio access network node in the communication network and a core network node in the communication network (Oishi abstract sets the relay nodes and the base stations (radio access node) serving as the additional path candidates so that an additional path candidate with which the estimated total communication quality satisfies the predetermined conditions based on the requested communication quality is added to the existing path)


.  
Response to Arguments
Applicant's arguments filed 6/25/21 have been fully considered but they are not persuasive. With respect to claim 1, the applicant states 
	“Blevins discloses that the process delay time or dead time Tm is a delay time or dead time included in the process 502/702, but does not teach or suggest that it is a control delay between the controller 501/701 and the process 502/702. Therefore, Blevins does not disclose that the controller or the Kalman filter acquires a control delay between the controller and the process. Accordingly, Blevins fails to disclose "an acquisition module configured to acquire a control delay between the control apparatus and the node" as recited in claim 1.  Further, Blevins also fails to disclose that the controller or the Kalman filter corrects a control value/signal to be supplied to the process based on the control delay between the3 RESPONSE UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q249136Appln. No.: 16/491,968controller and the process. Therefore, Blevins fails to disclose "a correction module configured to correct the control value based on the control delay" as required in claim 1.” 

	Applicant remarks page 3 third paragraph. The examiner respectfully disagrees. Blevins teaches us  [0059] a determination may be made during the tuning of the control loop based on the time constant, and adjusted thereafter as desired. [0109] The control system 700 also includes a Kalman filter 704 modified as described above with respect to FIG. 6 to receive wireless process variable measurements that are provided in a non-periodic, intermittent or slow manner. [0113] Smith predictors are typically used as predictors in control schemes in which the process being controlled (e.g., the process 802 of FIG. 8) has a significant dead time, so as to enhance the response time of the controller (reduce control delay) and/or to provide better control the process. The examiner is interpreting this as the process can be a control process, therefore any process (control process) can be improved by using the same idea of taking a process with slow or dead time and using a kalman filter to create a control signal for better performance. We are taught that the control system includes a kalman filter. [0113] reducing the dead time delay in feedback control. In addition the term “control delay” is broad and it is not clear if the delay is due to a feedback control loop (control delay) and delay in measurements provided to the controller which then produces a control signal this is part of the control process and could be interpreted as control delay. The examiner is interpreting control delay to be ANY delay related to or that effects the control process. For these reasons the examiner maintains the rejection with Blevins.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467